DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 29, 2022 in which claims 1 and 3-7 are presented for examination. Claim 2 has been cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “said reservoir”, which could read as -- said soap reservoir--, as previously recited, since it appears that “said reservoir” and “the soap reservoir” are meant to refer to the same elements, consistent claim language should be maintained throughout a claim and claim dependencies.  
Appropriate correction is required.


	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Myren (3,778,172) in view of Ju (2018/0125130).
Regarding claim 1, Myren teaches, A scrubbing glove assembly having a soap reservoir being integrated therein for releasing a liquid soap for scrubbing (“In the glove-like form, portions of applicable flowable detergent are contained in a palm-located pocket of the glove for manual application from time to time to the body surface being cleaned. The area of the looped surface itself is then confined to that overlying the applicable rubbing areas of the fingers of the glove or mitten, and the gloved hand is held cupped when scrubbing”, Col. 2 ln. 54-61, “the embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap. An easily flexed and relatively tightly fitting or clinging mitten 20 is formed with a thumb portion 22…so as, in either event, to fit over the user's hand like a glove.”, Col. 3 ln. 60-67, see also Col. 3 ln. 10-15, figure 5, therefore, 20 has a soap reservoir being integrated therein for releasing a liquid soap for scrubbing, note: mitten is defined as “a type of glove with a single part for all the fingers and a separate part for the thumb”, see NPL definition of mitten, therefore, 20 is a scrubbing glove), said assembly comprising: a glove having finger portions, a hand portion, a thumb and a cuff wherein said glove is configured to be worn on a user's hand (“An easily flexed and relatively tightly fitting or clinging mitten 20 is formed with a thumb portion 22…so as, in either event, to fit over the user's hand...The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12”, Col. 3-4 ln. 64-1, therefore, 20 is a glove having 24, an annotated hand portion, 22 and an annotated cuff wherein 20 is configured to be worn on a user's hand, Col. 3-4 ln. 60-1, annotated figure 5, note: “cuff” is defined as “something (such as a part of a sleeve or glove) encircling the wrist”, see NPL definition of cuff, therefore, 20 has a cuff, see also above regarding 20 being a glove), said glove having a soap reservoir being integrated therein wherein said soap reservoir is configured to contain a liquid soap (“The embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap”, Col. 3 ln. 60-64, “Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, therefore, 20 has 26 being integrated therein wherein 26 is configured to contain a liquid soap, figures 5 and 6), said glove having a plurality of soap openings extending into said soap reservoir wherein said plurality of soap openings is configured to release the liquid soap from said soap reservoir (“a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, “If desired, the reservoir 26 can be correspondingly (rectangular) shaped so as to contain a small cake of soap (not shown) in which event the soap is slowly dissolved by water entering through the perforations 27 -- that is, with the wearer moving his hand(s) in a container of water or beneath a shower. However for use with flowable detergent material…”, Col. 4 ln. 15-23, therefore, 20 has a plurality of 27 extending into 26 wherein said plurality of 27 is configured to release the liquid soap from 26); wherein said hand portion has an inside layer and an outside layer to define said soap reservoir between said inside layer and said outside layer, said reservoir being fluidly discrete from said thumb and said cuff (“Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing. The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24), and during such use the hand is usually held in a somewhat cupped position so as not continuously to press out (excess) detergent.”, Col. 4 ln. 1-13, see also Col. 4 ln. 14-23 therefore, the annotated hand portion has 23 and 25 to define 26 between 23 and 25, 26 being fluidly discrete from 24 (each of the user’s fingers), 22 and the annotated cuff (annotated figure 5), best shown in figure 6, see also figure 5); and a plurality of bristles, each of said bristles being coupled to said glove wherein said plurality of bristles is configured to scrub a surface when said glove is worn (“The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12”, Col. 3-4 ln. 68-1, “The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 4 ln. 8-10, see also Col. 3 ln. 19-21 and Col. 3 ln. 19-36, figures 4-6, therefore, a plurality 10, each 10 being coupled to 20 wherein said plurality of 10 is configured to scrub a surface when 20 is worn).
While Myren discloses 20 as “In the glove-like form, portions of applicable flowable detergent are contained in a palm-located pocket of the glove for manual application from time to time to the body surface being cleaned”, Col. 2 ln. 54-58, “an easily flexed and relatively tightly fitting or clinging mitten 20 is formed with a thumb portion 22”, Col. 3 ln. 64-67, and “upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 4 ln. 9-10,  Myren fails to teach, a plurality of fingers, said reservoir being fluidly discrete from each of said fingers.
Ju, a scrub brush glove, Abstract, teaches, a glove having a plurality of fingers (“The silicone scrub brush glove for dishwashing 100 according to the present disclosure includes the glove part 10 which has the shape of an ordinary rubber glove for dishwashing and the protrusion-type scrub brush 20 integrated with the glove into a single piece on the area of the palm and the bottom surface of the fingers of the glove part”, [0031], figure 2, therefore, 10 a glove has a plurality of fingers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the glove of Myren as a glove having a plurality of fingers taught by Ju, in order to provide “advantageous effects of keeping the glove for dishwashing, even when the glove is smeared with a detergent, from sliding on the slippery surface of kitchenware and of easily washing even a narrow or angled area of dishes to which the hand can hardly reach”, [0023]. Which maintains the ability for the “upstanding loops 10 which cover the terminal phalanges or joints of the fingers”, Col. 4 ln. 9-10 of Myren to provide “the actual scrubbing”, Col. 4 ln. 8.
The combined references teach, said reservoir being fluidly discrete from each of said fingers, said thumb and said cuff (Myren, “Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, see also Col. 4 ln. 13-23 therefore, the annotated hand portion has 23 and 25 to define 26 between 23 and 25, 26 being fluidly discrete from each of said fingers (as combined above as taught by Ju), 22 and the annotated cuff (annotated figure 5), best shown in figure 6).
Regarding claim 3, the combined references teach, wherein each of said soap openings extends through said outside layer of said hand portion (Myren, “Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, see also Col. 4 ln. 15-18, therefore, each 27 extends through 25 of the annotated hand portion, annotated figure 5), said soap openings being spaced apart from each other and being distributed over a palm of said hand portion, said soap openings being arranged to radiate outwardly from a central point of said palm (Myren, 27 being spaced apart from each other and being distributed over a palm of the annotated hand portion, 27 being arranged to radiate outwardly from a central point of the palm, annotated figure 5, Col. 4 ln. 1-8, Col. 4 ln. 15-18).
Regarding claim 4, the combined references teach, wherein said outside layer has a fill opening extending into said soap reservoir wherein said fill opening is configured to facilitate said soap reservoir to be filled with the liquid soap (Myren, “However for use with flowable detergent material there is provided a tubular inlet aperture 28 and one-way flap valve 29 which allow the reservoir to be filled from time to time from a squeeze-bottle type of supply container 30”, Col. 4 ln. 19-23, “The embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap”, Col. 3 ln. 60-64, see also Col. 3 ln. 10-15, therefore, 25 has 28 extending into 26 wherein 28 is configured to facilitate 26 to be filled with the liquid soap).
Regarding claim 5, the combined references teach, wherein each of said bristles is spaced apart from each other and is distributed over each of said fingers, each of said bristles being positioned on a first surface of said glove which corresponds to each of said fingers (“The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12…The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 3-4 ln. 68-10, “As seen particularly in FIG. 4, the upstanding plastic loops 10 are woven into or stitched through a flexible layer of backing material 12… the backing sheet 12 would flex to accommodate such pressure first, and then both would spring back into place when the pressure was removed…in the case of the mitten, this “body” is supplied at least in part by the user's hand”, Col. 3 ln. 19-36, therefore, each 10 is spaced apart from each other and is distributed over each of said fingers (as combined above as taught by Ju), each 10 being positioned on 12 of 20 which corresponds to said fingers (as combined above), figures 4-5).
While Myren discloses “wherein said upstanding loops generally cover at least the terminal phalanges area thereof”, Claim 2, the combined references fail to teach, each of said bristles is spaced apart from each other and is distributed over said hand portion and said thumb, each of said bristles being positioned on a first surface of said glove which corresponds to said thumb and said hand portion.
However Ju further teaches, each of said bristles is spaced apart from each other and is distributed over said hand portion and said thumb, each of said bristles being positioned on a first surface of said glove which corresponds to said thumb and said hand portion (“the protrusion-type scrub brush 20 integrated with the glove into a single piece on the area of the palm and the bottom surface of the fingers of the glove part”, [0031], “the protrusions 30 of the protrusion-type scrub brush 20 protrude from the outer surface of the palm and the bottom surface side of the fingers of the glove part 10”, [0032], therefore, each 30 is spaced apart from each other and is distributed over said hand portion and said thumb, each 30 being positioned on a first surface of 100 which corresponds to said thumb and said hand portion, figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hand portion and thumb of Myren as having bristles spaced apart from each other and distributed over the hand portion and thumb as taught by Ju, in order to provide more surface area of bristles on the glove which has “an advantageous effect of convenient dishwashing without the need of separately using a scrub brush in dishwashing by having the glove for dishwashing and the protrusion-type scrub brush integrated with each other into a single piece”, [0022], and “advantageous effects of keeping the glove for dishwashing, even when the glove is smeared with a detergent, from sliding on the slippery surface of kitchenware and of easily washing even a narrow or angled area of dishes to which the hand can hardly reach”, [0023]. 

Regarding claim 6, the combined references teach, wherein said plurality of bristles has a boundary on said fingers (Myren, “The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12…The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 3-4 ln. 68-10, therefore, said plurality of 10 has an annotated boundary on 24 (which are fingers as combined above as taught by Ju), annotated figure 5), said boundary being spaced from said cuff, said boundary curving toward said cuff (the annotated boundary being spaced from the annotated cuff, the annotated boundary curving toward the annotated cuff, annotated figure 5).
While the combined references teach a boundary on the fingers, the combined references fail to teach, wherein said plurality of bristles has a boundary on said hand portion.
Ju, a scrub brush glove, Abstract, teaches, said plurality of bristles having a boundary on said hand portion, said boundary being spaced from said cuff, said boundary curving toward said cuff (30 having a boundary on the hand portion the boundary being spaced from the cuff, the boundary curving toward the cuff, shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of bristles of Myren as also being distributed over said hand portion, and the thumb having a boundary being spaced from the cuff and curving toward said cuff as taught by Ju, in order to provide more surface area of bristles on the glove which has “an advantageous effect of convenient dishwashing without the need of separately using a scrub brush in dishwashing by having the glove for dishwashing and the protrusion-type scrub brush integrated with each other into a single piece”, [0022] and “advantageous effects of keeping the glove for dishwashing, even when the glove is smeared with a detergent, from sliding on the slippery surface of kitchenware and of easily washing even a narrow or angled area of dishes to which the hand can hardly reach”, [0023].


Regarding claim 7, Myren teaches, A scrubbing glove assembly having a soap reservoir being integrated therein for releasing a liquid soap for scrubbing (“In the glove-like form, portions of applicable flowable detergent are contained in a palm-located pocket of the glove for manual application from time to time to the body surface being cleaned. The area of the looped surface itself is then confined to that overlying the applicable rubbing areas of the fingers of the glove or mitten, and the gloved hand is held cupped when scrubbing”, Col. 2 ln. 54-61, “the embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap. An easily flexed and relatively tightly fitting or clinging mitten 20 is formed with a thumb portion 22…so as, in either event, to fit over the user's hand like a glove.”, Col. 3 ln. 60-67, see also Col. 3 ln. 10-15, figure 5, therefore, 20 has a soap reservoir being integrated therein for releasing a liquid soap for scrubbing, note: mitten is defined as “a type of glove with a single part for all the fingers and a separate part for the thumb”, see NPL definition of mitten, therefore, 20 is a scrubbing glove), said assembly comprising: a glove having finger portions, a hand portion, a thumb and a cuff wherein said glove is configured to be worn on a user's hand (“An easily flexed and relatively tightly fitting or clinging mitten 20 is formed with a thumb portion 22…so as, in either event, to fit over the user's hand...The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12”, Col. 3-4 ln. 64-1, therefore, 20 is a glove having 24, an annotated hand portion, 22 and an annotated cuff wherein 20 is configured to be worn on a user's hand, Col. 3-4 ln. 60-1, annotated figure 5, note: “cuff” is defined as “something (such as a part of a sleeve or glove) encircling the wrist”, see NPL definition of cuff, therefore, 20 has a cuff, see also above regarding 20 being a glove), said glove having a soap reservoir being integrated therein wherein said soap reservoir is configured to contain a liquid soap (“The embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap”, Col. 3 ln. 60-64, “Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, therefore, 20 has 26 being integrated therein wherein 26 is configured to contain a liquid soap, figures 5 and 6), said glove having a plurality of soap openings extending into said soap reservoir wherein said plurality of soap openings is configured to release the liquid soap from said soap reservoir (“a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, “If desired, the reservoir 26 can be correspondingly (rectangular) shaped so as to contain a small cake of soap (not shown) in which event the soap is slowly dissolved by water entering through the perforations 27 -- that is, with the wearer moving his hand(s) in a container of water or beneath a shower. However for use with flowable detergent material…”, Col. 4 ln. 15-23, therefore, 20 has a plurality of 27 extending into 26 wherein said plurality of 27 is configured to release the liquid soap from 26); said hand portion having an inside layer and an outside layer to define said soap reservoir between said inside layer and said outside layer, said reservoir being fluidly discrete from each of said finger portions, said thumb and said cuff (“Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, see also Col. 4 ln. 13-23 therefore, the annotated hand portion has 23 and 25 to define 26 between 23 and 25, 26 being fluidly discrete from each of 24 (finger portions), 22 and the annotated cuff (annotated figure 5), best shown in figure 6), each of said soap openings extending through said outside layer of said hand portion (“Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing”, Col. 4 ln. 1-8, see also Col. 4 ln. 15-18, therefore, each 27 extends through 25 of the annotated hand portion, annotated figure 5), said soap openings being spaced apart from each other and being distributed over a palm of said hand portion, said soap openings being arranged to radiate outwardly from a central point of said palm (27 being spaced apart from each other and being distributed over a palm of the annotated hand portion, 27 being arranged to radiate outwardly from a central point of the palm, annotated figure 5, Col. 4 ln. 1-8, Col. 4 ln. 15-18), said outside layer has a fill opening extending into said soap reservoir wherein said fill opening is configured to facilitate said soap reservoir to be filled with the liquid soap (“However for use with flowable detergent material there is provided a tubular inlet aperture 28 and one-way flap valve 29 which allow the reservoir to be filled from time to time from a squeeze-bottle type of supply container 30”, Col. 4 ln. 19-23, “The embodiment of FIG. 5 provides a wearable scrubbing article which combines a reservoir for flowable detergent, such as those above cited as recommended for special purposes, or the reservoir may be filled with ordinary liquid soap”, Col. 3 ln. 60-64, see also Col. 3 ln. 10-15, therefore, 25 has 28 extending into 26 wherein 28 is configured to facilitate 26 to be filled with the liquid soap); and a plurality of bristles, each of said bristles being coupled to said glove wherein said plurality of bristles is configured to scrub a surface when said glove is worn (“The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12”, Col. 3-4 ln. 68-1, “The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 4 ln. 8-10, see also Col. 3 ln. 19-21 and Col. 3 ln. 19-36, figures 4-6, therefore, a plurality 10, each 10 being coupled to 20 wherein said plurality of 10 is configured to scrub a surface when 20 is worn), each of said bristles being spaced apart from each other and is distributed over each of said finger portions, each of said bristles being positioned on a first surface of said glove which corresponds to each of said finger portions (“The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12…The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 3-4 ln. 68-10, “As seen particularly in FIG. 4, the upstanding plastic loops 10 are woven into or stitched through a flexible layer of backing material 12… the backing sheet 12 would flex to accommodate such pressure first, and then both would spring back into place when the pressure was removed…in the case of the mitten, this “body” is supplied at least in part by the user's hand”, Col. 3 ln. 19-36, therefore, each 10 is spaced apart from each other and is distributed over each of 24 (finger portions), each 10 being positioned on 12 of 20 which corresponds to each 24 (fingers portions), figures 4-5), said plurality of bristles having a boundary on said finger portion (“The palmer side 24 of the finger area is covered with the above loop-carrying sheet material 12…The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 3-4 ln. 68-10, therefore, said plurality of 10 has an annotated boundary on the finger portion, annotated figure 5), said boundary being spaced from said cuff, said boundary curving toward said cuff (the annotated boundary being spaced from the annotated cuff, the annotated boundary curving toward the annotated cuff, annotated figure 5).


	
While Myren discloses 20 as “In the glove-like form, portions of applicable flowable detergent are contained in a palm-located pocket of the glove for manual application from time to time to the body surface being cleaned”, Col. 2 ln. 54-58, “upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24)”, Col. 4 ln. 9-10, in which 10 are spaced apart and distributed over 24 and positioned on 12 corresponding to 24, and have a boundary being spaced from and curving toward the cuff, Myren fails to teach, a plurality of fingers, said reservoir being fluidly discrete from said fingers, each of said bristles being spaced apart from each other and being distributed over said hand portion, each of said fingers and said thumb, each of said bristles being positioned on a first surface of said glove which corresponds to each of said fingers, said thumb and said hand portion, said plurality of bristles having a boundary on said hand portion, said boundary being spaced from said cuff, said boundary curving toward said cuff.
Ju, a scrub brush glove, Abstract, teaches, a glove having a plurality of fingers (“The silicone scrub brush glove for dishwashing 100 according to the present disclosure includes the glove part 10 which has the shape of an ordinary rubber glove for dishwashing and the protrusion-type scrub brush 20 integrated with the glove into a single piece on the area of the palm and the bottom surface of the fingers of the glove part”, [0031], figure 2, therefore, 10 a glove has a plurality of fingers), each of said bristles being spaced apart from each other and being distributed over said hand portion, each of said fingers and said thumb, each of said bristles being positioned on a first surface of said glove which corresponds to each of said fingers, said thumb and said hand portion (“the protrusion-type scrub brush 20 integrated with the glove into a single piece on the area of the palm and the bottom surface of the fingers of the glove part”, [0031], “the protrusions 30 of the protrusion-type scrub brush 20 protrude from the outer surface of the palm and the bottom surface side of the fingers of the glove part 10”, [0032], therefore, each 30 is spaced apart from each other and is distributed over said hand portion, each of said fingers and said thumb, each 30 being positioned on a first surface of 100 which corresponds to each of said fingers, said thumb and said hand portion, figure 2), said plurality of bristles having a boundary on said hand portion, said boundary being spaced from said cuff, said boundary curving toward said cuff (30 having a boundary on the hand portion the boundary being spaced from the cuff, shown in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the glove of Myren as a glove having a plurality of fingers, with bristles distributed over said hand portion, each of said fingers and said thumb having a boundary being spaced from the cuff and curving toward said cuff as taught by Ju, in order to provide a glove with fingers for “advantageous effects of keeping the glove for dishwashing, even when the glove is smeared with a detergent, from sliding on the slippery surface of kitchenware and of easily washing even a narrow or angled area of dishes to which the hand can hardly reach”, [0023], which maintains the ability for the “upstanding loops 10 which cover the terminal phalanges or joints of the fingers”, Col. 4 ln. 9-10 of Myren to provide “the actual scrubbing”, Col. 4 ln. 8, and to provide more surface area of bristles on the glove which has “an advantageous effect of convenient dishwashing without the need of separately using a scrub brush in dishwashing by having the glove for dishwashing and the protrusion-type scrub brush integrated with each other into a single piece”, [0022].
The combined references teach, said reservoir being fluidly discrete from said fingers (26 of Myren is fluidly discrete from said fingers, as combined above as taught by Ju).

    PNG
    media_image1.png
    426
    395
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    426
    349
    media_image2.png
    Greyscale



Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that:
“It is respectfully submitted the interpretation of Myren mischaracterizes, or inadvertently draws conclusions which are overly speculative and not truly supported by the teaching of Myren. In fact, the actual teaching of Myren would appear to contradict the interpretation that the Myren structure meets the claimed limitations. The rejection accurately quotes Myren as teaching a reservoir generally centered over the palm. However, generally centered does not actually teach any specific boundary which would inherently be fluidly discrete from the fingers, thumb and cuff. The only teaching as to this is in the positioning of the perforations as described and shown in the drawing figures. Myren teaches a mitt as opposed to actual fingers, but the positioning of the perforations as specifically shown in Figure 5 clearly indicates coverage of what would reasonably be parts of the fingers should the mitt be modified to have fingers as in the teaching of Ju. Although drawings are not to scale it is clear the extent of the fluid reservoir would overlap parts of the fingers if the fingers of Ju were incorporated into the Myren mitt to form a glove”

Examiner respectfully disagrees. As cited in the Office Action above, Myren discloses in Col. 4 ln. 1-13, “Within the mitten and generally centered over the palm of the user's hand, is a soap pocket or detergent reservoir 26 which is formed between an inner wall 23 and a permeable or perforated outer wall 25 through which the wearer can from time to time force some of the supply of flowable detergent onto that portion of his body which he is rubbing. The actual scrubbing is of course done mostly by the upstanding loops 10 which cover the terminal phalanges or joints of the fingers (24), and during such use the hand is usually held in a somewhat cupped position so as not continuously to press out (excess) detergent”, here, the soap reservoir 26 is “generally centered over the palm of the user's hand” and formed between an inner wall 23 and a permeable or perforated outer wall 25, as shown in figure 6. Figure 5 shows the soap reservoir 26 “generally centered over the palm of the user's hand”, with the upstanding loops which cover “the terminal phalanges or joints of the fingers (24)”, therefore, the soap reservoir 26 is discrete from the thumb and cuff of the glove and the user’s fingers. Additionally, this rejection is made as unpatentable over Myren in view of Ju. While Myren is used to show the claimed structure of the soap reservoir 26 is discrete from the thumb and cuff of the glove and the user’s fingers, Ju, a scrubbing glove with fingers  is used to show the claimed structure of a plurality of fingers. Examiner used the teaching of Ju’s glove having a plurality of fingers and combined this teaching with Myren which teaches the soap reservoir 26 is discrete from the thumb and cuff of the glove and the user’s fingers, therefore, as combined the soap reservoir would be fluidly discrete from each of the fingers as claimed. Therefore, Applicant' s arguments are unpersuasive.
    
In response to applicant's argument that: 
“Myren teaches a mitt as opposed to actual fingers, but the positioning of the perforations as specifically shown in Figure 5 clearly indicates coverage of what would reasonably be parts of the fingers should the mitt be modified to have fingers as in the teaching of Ju. Although drawings are not to scale it is clear the extent of the fluid reservoir would overlap parts of the fingers if the fingers of Ju were incorporated into the Myren mitt to form a glove”

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Myren teaches that the soap reservoir 26 is “generally centered over the palm of the user's hand” and formed between an inner wall 23 and a permeable or perforated outer wall 25, as shown in figure 6. Myren also discloses upstanding loops that cover “the terminal phalanges or joints of the fingers (24)”, with the soap reservoir 26 “generally centered over the palm of the user's hand”, as shown in figure 5. Therefore, the soap reservoir 26 is discrete from the thumb and cuff of the glove and the user’s fingers. Examiner provides the Ju reference (a scrubbing glove) to teach the claimed structure of a plurality of fingers. There is no claim language requiring a specific location of the soap reservoir and the fingers of the glove, the claim merely requires the reservoir being fluidly discrete from each of said fingers. Examiner uses Myren to teach the soap reservoir being fluidly discrete from the user’s fingers and combines the teaching of the Ju reference (a scrubbing glove) to teach the claimed structure of a plurality of fingers, the combined references teach the soap reservoir fluidly discrete from each of the fingers as claimed. Additionally, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Myren and Ju. Therefore, Applicant’s argument that “Although drawings are not to scale it is clear the extent of the fluid reservoir would overlap parts of the fingers if the fingers of Ju were incorporated into the Myren mitt to form a glove”, is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732